

116 S1671 IS: Aging Together Act
U.S. Senate
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1671IN THE SENATE OF THE UNITED STATESMay 23 (legislative day, May 22), 2019Mr. Jones (for himself and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Older Americans Act of 1965 to direct resources that promote  multigenerational
 collaboration, and for other purposes.1.Short titleThis Act may be cited as the Aging Together Act.2.Grant program for multigenerational collaborationSection 417 of the Older Americans Act of 1965 (42 U.S.C. 3032f) is amended—(1)by amending subsection (a) to read as follows:(a)Grants and contractsThe Assistant Secretary shall award grants and enter into contracts with eligible organizations to carry out projects to—(1)provide opportunities for older individuals to participate in multigenerational activities and civic engagement activities that contribute to the health and wellness of older individuals and individuals in younger generations by developing—(A)meaningful roles for participants;(B)reciprocity in relationship building;(C)reduced social isolation and improved participant social connectedness;(D)improved economic well-being for older individuals;(E)increased lifelong learning; or(F)support for family caregivers by—(i)providing support for older relative caregivers (as defined in section 372) raising children (such as kinship navigator programs); or(ii)involving volunteers who are older individuals who provide support and information to families who have a child with a disability or chronic illness, or other families in need of such family support; and(2)coordinate multigenerational activities and civic engagement activities, promote volunteerism, and facilitate development of and participation in multigenerational activities and civic engagement activities.;(2)by striking subsection (g);(3)by redesignating subsections (b) through (f) as subsections (c) through (g), respectively;(4)by inserting after subsection (a) the following:(b)Grant periodsEach grant awarded under subsection (a) shall be for a period of not less than 36 months.;(5)by amending subsection (c), as so redesignated, to read as follows:(c)Use of funds(1)In generalAn eligible organization shall use funds made available under a grant awarded, or a contract entered into, under this section to carry out a project described in subsection (a).(2)Provision of projects through granteesIn making grants under this section, the Assistant Secretary shall ensure that awards are made for the activities and projects described in each of paragraphs (1) and (2) of subsection (a).; (6)in subsection (d), as so redesignated—(A)in the matter preceding paragraph (1), by inserting that serves individuals in younger generations and older individuals after to carry out a project;(B)in paragraph (1), by inserting , intent to carry out, or intent to partner with local organizations or multiservice organizations to carry out, after record of carrying out;(C)in paragraph (3), by striking ; and and inserting a semicolon;(D)in paragraph (4), by striking the period and inserting ; and; and(E)by adding at the end the following:(5)eligible organizations proposing mul­ti­gen­er­a­tion­al activity projects that utilize shared site programs, such as collocated child care and long-term care facilities.;(7)by amending subsections (f) and (g), as so redesignated, to read as follows:(f)Eligible organizationsOrganizations eligible to receive a grant or enter into a contract under subsection (a) shall—(1)be a State, an area agency on aging, or an organization that provides opportunities for older individuals to participate in activities described in such subsection; and(2)have the capacity to conduct the coordination, promotion, and facilitation described in such subsection through the use of multigenerational coordinators.(g)Evaluation(1)In generalNot later than 2 years after the date of enactment of the Aging Together Act, the Assistant Secretary shall, through data submitted by organizations receiving grants or contracts under this section, evaluate the activities supported through such grants and contracts to determine—(A)the effectiveness of such activities;(B)the impact of such activities on the community being served and the organization providing the activities; and(C)the impact of such activities on older individuals participating in such project.(2)Report to CongressNot later than 6 months after the Assistant Secretary completes the evaluation under paragraph (1), the Assistant Secretary shall prepare and submit to the Speaker of the House of Representatives and the President pro tempore of the Senate a report that assesses such evaluation and contains, at a minimum—(A)the names or descriptive titles of the projects funded under subsection (a);(B)a description of the nature and operation of such projects;(C)the names and addresses of organizations that conducted such projects;(D)a description of the methods and success of such projects in recruiting older individuals as employees and as volunteers to participate in the projects;(E)a description of the success of the projects in retaining older individuals participating in such projects as employees and as volunteers;(F)the rate of turnover of older individual employees and volunteers in such projects;(G)a strategy for disseminating the findings resulting from such projects; and(H)any policy change recommendations relating to such projects.; and(8)in subsection (h)(2)(B)(i), by striking individuals from the generations with older individuals and inserting older individuals.